


EXHIBIT 10.15

 

LATITUDE COMMUNICATIONS, INC.

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Latitude Communications, Inc., a Delaware corporation (the “Company”), and Eric
Lee (“Employee”).  The Company and Employee have mutually agreed to terminate
the existing employment relationship and Employee has agreed to release the
Company from any claims arising from or related to the employment relationship. 
In consideration of the mutual promises made herein, the Company and Employee
(collectively referred to as the “Parties”) hereby agree as follows:

1.             Termination of Employment.  Employee and the Company acknowledge
and agree that Employee’s employment as Vice President, Worldwide Sales of the
Company terminated effective as of the close of business on September 6, 2002
(the “Termination Date”).  On such date, the Company paid Employee for (a) all
salary, other than commissions, owed through the Termination Date (subject to
applicable tax withholding), and (b) all accrued but unused vacation and
floating days of Employee at Employee’s final rate of pay (subject to applicable
tax withholding).

2.             Consideration.  In consideration for the release of claims set
forth below and other obligations under this Agreement, and provided this
Agreement is signed by Employee and not revoked under Section 5 below, the
Company agrees to provide the following severance benefits to Employee following
the Effective Date of this Agreement:

(a)           The Company shall pay Employee, on the Effective Date, a lump sum
payment equal to 4.5 months of his final base rate of salary, reduced by
applicable tax withholding.  Payment will be available for Employee pick-up by
close of the applicable business day, or will be sent for next available day
delivery (at the Employee’s choice).

(b)           The Company shall pay Employee, on the Effective Date, all
commissions owed Employee through the Termination Date, reduced by applicable
tax withholding.

(c)           In accordance with the terms of the Promissory Note Agreement
executed between the Employee and Company, effective July 16, 2001, the Company
will forgive (and report as income) the entire outstanding balance of principal
and interest on the Promissory Note Agreement, as of the Termination Date.  The
Company will reduce the amounts owed to Employee as set forth in Section 2(a) by
any amounts that must be withheld as a result of the forgiveness described in
this Section 2(b).

(d)           If Employee timely and accurately elects to continue his current
plan elections for group health, dental and vision insurance benefits under
COBRA, the Company agrees to pay the applicable COBRA premiums for himself and
his currently enrolled dependents until the earlier of  June 30, 2003 or the
date on which Employee becomes eligible for insurance coverage from another
employer.  Employee is required to notify the Company within five (5) business
days of the date on or before June 30, 2003, on which he becomes eligible for
other insurance.

 

--------------------------------------------------------------------------------


 

(e)           Between the Termination Date and December 31, 2002, the Company
will continue to provide Employee with a voicemail box on its voicemail system
and an email account on its email system; provided, however, that (A) Employee’s
use of the voicemail and email systems shall be appropriate and in accordance
with the Company’s policies and (B) any outgoing voicemail greeting or message
does not articulate a continuing employment relationship with the Company.

(f)            Employee will be permitted to retain possession of the laptop
computer, previously issued to him by the Company, in order to access his email
account as noted in Section 2(d).  Employee explicitly acknowledges and agrees
that he is obligated to return the computer and all of its accessories to the
Company on or before November 15, 2002 and that he is fully financially
responsible for any loss of or damage to the computer following the Termination
Date.

3.             No Other Payments Due. Employee acknowledges and agrees that, as
of the Termination Date, Employee has received all salary, accrued vacation,
commissions, bonuses, compensation or other such sums due to Employee as of the
Termination Date other than amounts, if any, to be paid after the Termination
Date pursuant to this Agreement.  As of the Termination Date, in light of the
payment to be made by the Company of all wages due, or to become due to
Employee, the Parties further acknowledge and agree that California Labor Code
Section 206.5 is not applicable to the Parties hereto.  That section provides in
pertinent part as follows:

NO EMPLOYER SHALL REQUIRE THE EXECUTION OF ANY RELEASE OF ANY CLAIM OR RIGHT ON
ACCOUNT OF WAGES DUE, OR TO BECOME DUE, OR MADE AS AN ADVANCE ON WAGES TO BE
EARNED, UNLESS PAYMENT OF SUCH WAGES HAS BEEN MADE.

4.             Release of Claims. In consideration for the obligations of the
Company set forth in this Agreement, Employee, on behalf of himself and his
heirs, executors, administrators and assigns, hereby fully and forever releases
the Company and its current and former officers, directors, employees,
investors, stockholders, administrators, attorneys, predecessor and successor
corporations and assigns, of and from any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the date of this Agreement
including, without limitation:

(a)           any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship, including but not limited to any claims for wages, salary, bonus,
compensation, deferred compensation, or other cash payments;

(b)           any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of the capital stock of the Company;

(c)           any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or

 

-2-

--------------------------------------------------------------------------------


 

intentional interference with contract or prospective economic advantage;
negligence; and defamation;

(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the California Fair
Employment and Housing Act, Labor Code Section 1197.5, and any family and
medical leave acts;

(e)           any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

(f)            any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this Section 4 shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred or specified
under this Agreement.

5.             Acknowledgment of Waiver of Claims under ADEA.  Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary.  Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date (as defined in Section 17 below) of this
Agreement.  Employee acknowledges that the consideration given for this waiver
and release Agreement is in addition to anything of value to which Employee was
already entitled.  Employee further acknowledges that he has been advised by
this writing that (a) he should consult with an attorney prior to executing this
Agreement; (b) he has at least twenty-one (21) days within which to consider
this Agreement; (c) he has seven (7) days following his execution of this
Agreement to revoke the Agreement (the “Revocation Period”).  This Agreement
shall not be effective until the Revocation Period has expired.

6.             Civil Code Section 1542. Employee represents that he is not aware
of any claim by him other than the claims that are released by this Agreement. 
Employee acknowledges that he has been advised by legal counsel and is familiar
with the provisions of California Civil Code Section 1542, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said Code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

7.             Confidentiality.  The Parties each agree to use their best
efforts to maintain in confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Settlement

-3-

--------------------------------------------------------------------------------


 

Information”), except as provided herein.  Each Party hereto agrees to take
every reasonable precaution to prevent disclosure of any Settlement Information
to third parties, and each agrees that there will be no publicity, directly or
indirectly, concerning any Settlement Information.  The Parties hereto agree to
take every precaution to disclose Settlement Information only to those
employees, officers, directors, attorneys, accountants and other service
professionals, and governmental entities who have a reasonable need to know of
such Settlement Information.

8.             Nondisclosure of Confidential and Proprietary Information.
Employee understands and agrees that his obligations to the Company under his
existing Confidential Information and Invention Assignment Agreement between
Employee and the Company (the “Confidentiality Agreement”) shall survive
termination of his employment with the Company.  Employee warrants that at all
times in the past he has been, and agrees that at all times hereafter he shall
continue to be, in compliance with his obligations to maintain the
confidentiality of all confidential and proprietary information of the Company
as provided by the Confidentiality Agreement and applicable law.  Employee
expressly agrees that he shall not intentionally divulge, furnish or make
available to any party any of the trade secrets, patents, patent applications,
price decisions or determinations, marketing plans, business plans, product
plans, inventions, customers, proprietary information or other intellectual
property of the Company, until after such time as such information has become
publicly known otherwise than by act of collusion of Employee. Employee
acknowledges that, as a condition to his receipt of severance, he must return
all of the Company’s property and confidential and proprietary information in
his possession to the Company on or before the Effective Date of this Agreement,
other than as explicitly set forth in Section 2(d).

 

9.             Non-Disparagement. Each Party agrees to refrain from any
disparagement, criticism, defamation, slander of the other, or tortious
interference with the contracts and relationships of the other.  Employee agrees
that he shall continue to conduct himself in a professional manner that is
supportive of the business of the Company.

10.           Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement.  Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

11.           No Representations.  Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

12.           Severability.  In the event that any provision hereof becomes or
is declared by a court or other tribunal of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision.

13.           Forum. Each of the parties to this Agreement consents to the
exclusive jurisdiction and venue of the courts of the state and federal courts
located in Santa Clara County, California.

-4-

--------------------------------------------------------------------------------


 

14.           Entire Agreement.  This Agreement and the Confidentiality
Agreement represents the entire agreement and understanding between the Company
and Employee concerning Employee’s separation from the Company, and supersedes
and replaces any and all prior agreements and understandings concerning the
termination of Employee’s relationship with the Company.

15.           No Oral Modification.  This Agreement may only be amended in
writing signed by Employee and the Company.

16.           Governing Law.  This Agreement shall be governed by the laws of
the State of California, without regard to its conflicts of law provisions.

17.           Effective Date.  This Agreement is effective upon expiration of
the Revocation Period described in Section 5 and such date is referred to herein
as the “Effective Date.”

18.           Counterparts.  This Agreement may be executed in counterparts, and
each coun­terpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

19.           Assignment.  This Agreement may not be assigned by Employee or the
Company without the prior written consent of the other party.  Notwithstanding
the foregoing, this Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Employee.

20.           Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims as set forth
herein.  The Parties acknowledge that:

(a)           they have read this Agreement;

(b)           they have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

(c)           they understand the terms and consequences of this Agreement and
of the releases it contains; and

(d)           they are fully aware of the legal and binding effect of this
Agreement.

-5-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Release on the respective dates set forth below.

 

 

 

Latitude Communications, Inc.

 

 

 

 

Dated as of September 17, 2002

By:

/s/  Emil Wang

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

ERIC LEE, an individual

 

 

 

 

Dated as of September 17, 2002

By

/s/  Eric Lee

 

 

 

 

 

-6-

--------------------------------------------------------------------------------

